Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA19103-7098 Telephone215.564.8000 Fax215.564.8120 www.stradley.com December 6, 2010 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Bennett Group of Funds (formerly, The Bennett Global Funds) File Nos. 333-169582 and 811-22478 Dear Sir or Madam: Attached herewith is Pre-Effective Amendment No. 1 to the Registration Statement on Form N-1A (the “Pre-Effective Amendment”) for the Bennett Group of Funds (the “Registrant”).The Pre-Effective Amendment is being filed with the Securities and Exchange Commission (“SEC”) via EDGAR pursuant to Rule 472 under the Securities Act of 1933, as amended. This Pre-Effective Amendment is being filed for the purpose of reflecting certain modifications to the disclosure in the Prospectus and Statement of Additional Information, responding to comments provided by the Registrant’s SEC staff examiner, John Grzeskiewicz, in a letter dated October 22, 2010.The Registrant’s responses to certain of Mr. Grzeskiewicz’s comments are in a separate letter, dated December 6, 2010, which is being filed as EDGAR correspondence today. Although the Registrant recognizes that the SEC is under no legal obligation to declare the Registrant’s Registration Statement effective within a certain time period, to the extent possible, the Registrant intends to seek to receive an order of effectiveness by mid-January 2010. Please contact the undersigned directly at (215) 564-8099 or Alexander F. Smith at (215) 564-8554 with any comments or questions relating to this filing. Sincerely yours, /s/ Jonathan M. Kopcsik Jonathan M. Kopcsik
